Title: [February 1796]
From: Washington, George
To: 




Feb. 1. Clear all day. Wind westerly in the forenoon & So. Wt. after wards.
 


2. A sprinkle of Snow in the morning—cloudy afterwards with appearances of Rain. Wind So. W.
 



3. A slight Snow fell in the Night. Clear day. Mild in the forenoon—Cooler afterwards. Wind at N.W.
 


4. Clear and rather cold. Not much wind & that N.W.
 


5. Very clear & pleasant with but little Wind from the No. Et.
 


6. A Slight Snow, not an Inch deep fell last night, clear without wind.
 


7. Clear all day with but little wind from the Eastward.
 


8. Cloudy all day. Wind Westwardly—moderate.
 


9. Clear with the Wind at No. Wt. and rather cold—but fine notwithstanding for the Season.
 


10. About 7 Oclock it began to Snow and kept steadily at it until 11, then changd. to rain & contd. all the day afterwards. Wind Easterly.
 


11. Raining in the Morning. Clear afterwards and as mild as April. Wind at So. Wt.
 


12. Wind from No. Wt. & cool, but fine notwithstanding.
 


13. Clear & pleasant with but little wind and that from the Southward.
 


14. Warm in the forenoon with the Wind Southerly. Cooler afterwards—Wind getting r[oun]d to the No. Wt.
 


15. Cool, & clear all day, but not unpleasantly cold, Wind continuing at No. Wt. but not hard nor disagreeable.
 


16. A little variable with the wind westerly.
 


17. Clear, & remarkably fine with the Wind Southerly.
 


18th. Wind at No. Et. and raing. all day. In the Night Snow abt. one inch thick fell.
 


19. Clear with the wind at West & rather cool.
 



20. Clear & cool—Wind westerly.
 


21. Clear in the forepart of the day but lowering afterwards. Wind So. Wt.
 


22. Snow abt. 2 Inches deep fell in the Night—forenoon cloudy; afternoon clear. Wind westerly.
 


23. Wind at No. Wt. pretty fresh & cold.
 


24. Cold & towards evening lowering & likely for Snow. Wind at No. Wt.
 


25. Thick foggy morning with appearances of Wet, but none fell. Wd. at West.
 


26. Much such a day as yesterday—but Wind more Southerly.
 


27. Very thick morning again, but clear afternoon. Wind Southerly.
 


28. Very clear and remarkably fine & pleasant.
 


29th. A good deal of Rain fell in the Night. Fine Rain all day with the Wind at East.
